UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1966



BARBARA HOFFMAN,

                                            Plaintiff - Appellant,

          versus

MICHAEL HOFFMAN; JOSEPH ROUSE; STATE OF
MARYLAND; JUDGE RICKS; JUDGE MULLINS; JUDGE
DRYDEN; JUDGE GOUDY; JUDGE GREENE, JR.; JUDGE
KELLER; ASSIGNMENT OFFICE OF CIRCUIT COURT,
ANNE ARUNDEL COUNTY; KERRY ANDERSON; DAVID
BOWERS; GALE ANN BELUCCI; RICHARD BACHARACH,
M.D.; DEPARTMENT OF SOCIAL SERVICES; GINGER
HOWARD; INGRID HOFFMAN; SUE HOUSER; PAM
ZIOLKOWKSI; BERNIE DIVVER; EASTERN DISTRICT
POLICE DEPARTMENT OF ANNE ARUNDEL COUNTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
1969-AMD)

Submitted:   August 20, 1996          Decided:   September 19, 1996


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Barbara Hoffman, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

pursuant to 28 U.S.C. § 1915(d) (1988), as amended by Prison Liti-
gation Reform Act of 1996, Pub. L. No. 104-134, 110 Stat. 1321, her

claim that her civil rights were violated during divorce proceed-

ings. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Hoffman v. Hoffman, No. CA-96-1969-AMD
(D. Md. July 2, 1996). Appellant's motion to supplement the record

is denied. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3